DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the preliminary amendments of 12/15/2020, claims 1-5 of the instant application number 17/252,464 have been cancelled; claims 6-10 are added. Claims 6-10 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bettez et al. (US 2009/0240575) in view of Shimano (JP5640241B2). 
With respect to claim 6, Bettez et al. (hereinafter, Bettez) discloses a parking system (Fig. 1, 100) comprising an inventory status storage storing the status of inventory of a bicycle (para. # 0041), two-wheeled vehicle, or car, and having a control system that controls the status of inventory of the bicycle (See Reproduced fig. 1 below; Para.# 0038), two-wheeled vehicle, or car and controls check-in and check-out of the bicycle (Para. # 0051), two-wheeled vehicle, or car based on data stored in the inventory status storage (Para. # 0072: information database stored as inventory status)

    PNG
    media_image1.png
    738
    918
    media_image1.png
    Greyscale

the parking system comprising: a cooperative control unit for communication with an external rental operator's server, converting instruction data, on check-in and check-out transmitted from the server to commands processable for the control system, and instructing to do check-in and check-out (controlling part as in Figure 2, service area, hosting center and server; Para. # 0056 and 0127 control information exchange or communicate through bicycle docks 131, meter 110 and hosting center-external 300). 

    PNG
    media_image2.png
    1076
    890
    media_image2.png
    Greyscale



BETTEZ, however, does not expressly disclose the controller processing sending and receiving user bicycle rental information between servers of a plurality of cooperating rental stores.
Shimano discloses, on the other hand, processing unit that send and receive rental information between servers of multiple cooperating rental stores (see Para. # 0006-0007: service host has external control for controlling an electronic lock of a bicycle parking device, and has direct communication with other station for managing inventories). 
BETTEZ and Shimano are analogous art because they are from the same field of endeavor namely bicycle rental system and station and rental cycle system using a bicycle parking. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified a controller of Bettez in view of the teachings of Shimano to receive rental information between servers of multiple cooperating rental stores for proper use and appropriate charge of bicycle rental use.
With respect to claim 7, the combined references of Bettez and Shimano disclose the parking system as described above, Bettez further discloses, wherein the cooperative control unit can be added and different for each of a plurality of rental operators capable of cooperating with a parking facility for the bicycle, two-wheeled vehicle, or car and each cooperative control unit follows a procedure prescribed for each rental operator to instruct the control system to do check-in and check-out (Para. # 0072). 
With respect to claim 8, the combined references of Bettez and Shimano disclose the parking system as described above, Bettez further discloses wherein the parking system is an automated bicycle parking facility for storing an unlocked bicycle, and wherein the cooperative control unit notifies a rental operator's server of the completion of check-in even when a bicycle of the rental operator is checked in the bicycle being unlocked (Para. # 0040 and 0043). 
With respect to claim 9, the combined references of Bettez and Shimano disclose the parking system as described above, Bettez further discloses comprising an instruction input unit for receiving instructions for check-in and check-out from a user, wherein the cooperative control unit transmits check-in and check-out requests to the rental operator's server when instructions for check-in and check-out are inputted through the instruction input unit, receives from the rental operator's server a vehicle identifier of the bicycle, two-wheeled vehicle, or car to be checked in and out, and instructs the control system to do check-in and check-out with designating the vehicle identifier (Para. # 0070: used to identify bicycle such as a bar code, scanner, ID reader, etc). 
With respect to claim 10, the combined references of Bettez and Shimano disclose the parking system as described above, Bettez further discloses, comprising an instruction input unit for receiving instructions for check-in and check-out from a user, wherein, after the bicycle, two-wheeled vehicle, or car is checked in and out according to instructions for check-in and check-out inputted through the instruction input unit, the cooperative control unit transmits a vehicle identifier of the bicycle, two-wheeled vehicle, or car checked in and (Fig. 9, Step 904; Para. # 0070).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859